[Cite as Chojnacki v. Mohr, 2019-Ohio-4622.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STEVEN CHOJNACKI                                     C.A. No.     18CA011443

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
GARY MOHR, et al.                                    COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellees                                    CASE No.   15CV186043

                                DECISION AND JOURNAL ENTRY

Dated: November 12, 2019



        CALLAHAN, Judge.

        {¶1}    Appellant, Steven Chojnacki, appeals the judgment of the Lorain County Court of

Common Pleas that granted summary judgment in his declaratory judgment action. This Court

affirms.

                                                I.

        {¶2}    In 1994, a jury found Mr. Chojnacki guilty of seven counts of rape. On count

one, which involved the forcible rape of a victim under thirteen years of age, Mr. Chojnacki was

sentenced to life imprisonment. For counts two through seven, Mr. Chojnacki was sentenced to

indefinite prison terms of ten to twenty-five years. The sentencing court ordered each of the

prison sentences to be served consecutively to the others.

        {¶3}    On February 25, 2014, Mr. Chojnacki appeared before the Ohio Parole Board for

his first parole hearing. The Parole Board denied parole, noting substantial reasons to believe

Mr. Chojnacki would commit further crimes or fail to comply with the conditions of parole and
                                                  2


substantial reasons to believe that his release would create an undue risk to public safety, not

further the interests of justice, or be inconsistent with society’s welfare and security.

Specifically, the Parole Board reasoned:

       Offender Chojnacki has served over 20 years on his current sentence for sexually
       abusing [three minors]. He has not engaged in any risk relevant programing,
       however has had good conduct for many years of his incarceration. He share[d]
       no remorse or insight into his actions and how this impacted * * * [the] victims.
       The Board by way of majority vote has determined that release at this time would
       not further the interest of justice and place the safety and security of society in
       jeopardy.

The Parole Board scheduled Mr. Chojnacki’s next appearance for February 1, 2024.

       {¶4}    Mr. Chojnacki requested reconsideration of the Parole Board’s decision, arguing,

in part, that the Parole Board relied on a miscalculation of his minimum aggregate sentence. Mr.

Chojnacki maintained that while the Parole Board appeared to believe that his hearing occurred

five years before completion of his minimum aggregate sentence, it actually occurred five years

after he was first eligible for parole. The Parole Board denied the request for reconsideration.

       {¶5}    Mr. Chojnacki filed a complaint for declaratory judgment in the Lorain County

Court of Common Pleas against the Ohio Department of Rehabilitation and Correction and

several individual defendants (collectively, “ODRC”).          In his complaint, he requested a

declaration that his aggregate indefinite prison term was fifteen years to life and, consequently, a

declaration that he was first eligible for parole in 2003. He also requested a declaration that he

was entitled to a rehearing before the Parole Board based on this alleged miscalculation and a

declaration that the relevant sections of the Ohio Revised Code required the Parole Board to

calculate parole eligibility consistent with his interpretation of the statutes in every instance. The

parties filed cross-motions for summary judgment on the legal issue presented by Mr.
                                                3


Chojnacki’s complaint: whether a life sentence for rape is subject to aggregation with terms of

imprisonment to apply the aggregate minimum sentence cap under former R.C. 2929.41(E).

       {¶6}    The trial court granted ODRC’s motion for summary judgment and denied Mr.

Chojnacki’s motion on the merits, but dismissed the complaint for failure to present a justiciable

issue instead of explicitly articulating its rulings on Mr. Chojnacki’s requests for declarations.

Mr. Chojnacki appealed, and this Court reversed the trial court’s decision. Chojnacki v. Mohr,

9th Dist. Lorain No. 16CA011021, 2018-Ohio-1167. This Court concluded that the trial court

“abused its discretion in concluding that this case did not present a justiciable controversy”

because it “presented a live controversy as the parties sharply disputed when Chojnacki was first

eligible for parole and whether Chojnacki was entitled to a second parole hearing in the

immediate future.” Id. at ¶ 16. Accordingly, this Court remanded the case to the trial court to

explicitly address the declarations requested by Mr. Chojnacki’s complaint. Id. at ¶ 16-17.1

       {¶7}    Upon remand, the trial court declared that Mr. Chojnacki’s life sentence was not

subject to aggregation under former R.C. 2929.41(E) and, consequently, that former R.C.

2967.25 required him to serve ten full years of incarceration on the life sentence consecutive to a

fifteen-year capped sentence on his indefinite prison terms before being considered for parole.

The trial court concluded that ODRC properly calculated Mr. Chojnacki’s parole eligibility, that

there was no resulting error in his parole decision, that his next parole hearing should be as

ordered by the Parole Board, and that no change in ODRC’s method of computing parole

eligibility was warranted. Mr. Chojnacki filed this appeal.


       1
         ODRC suggests that there may be concerns regarding justiciability of Mr. Chojnacki’s
claims. This Court’s decision in Chojnacki I, however, is the law of the case on that issue. See
Nolan v. Nolan, 11 Ohio St. 3d 1, 3 (1984) (“[T]he decision of a reviewing court in a case
remains the law of that case on the legal questions involved for all subsequent proceedings in the
case at both the trial and reviewing levels.”).
                                                  4


                                                  II.

                                   ASSIGNMENT OF ERROR

        THE DECLARATORY JUDGMENT ENTERED BY THE TRIAL COURT IS
        CONTRARY TO LAW.

        {¶8}    Mr. Chojnacki’s assignment of error argues that the trial court erred by granting

summary judgment to ODRC and concluding that his life sentence for rape was not subject to

aggregation under former R.C. 2929.41(E). This Court does not agree.

        {¶9}    This Court’s review in this case is de novo. See Arnott v. Arnott, 132 Ohio St. 3d
401, 2012-Ohio-3208, ¶ 1 (concluding that an appellate court should review a trial court’s

determination of the legal issues in a declaratory judgment de novo); Grafton v. Ohio Edison

Co., 77 Ohio St. 3d 102, 105 (1996) (noting that appellate courts review summary judgment

decisions de novo). Under Civ.R. 56(C), “[s]ummary judgment will be granted only when there

remains no genuine issue of material fact and, when construing the evidence most strongly in

favor of the nonmoving party, reasonable minds can only conclude that the moving party is

entitled to judgment as a matter of law.” Byrd v. Smith, 110 Ohio St. 3d 24, 2006-Ohio-3455, ¶

10. The material facts at issue in this case are undisputed, so our review of the trial court’s

decision relates solely to legal issues.

        {¶10} Mr. Chojnacki was convicted of crimes committed between 1990 and 1992, prior

to the enactment of comprehensive sentencing reform contained in Am.Sub.S.B. No. 2, 146 Ohio

Laws, Part IV, 7136 (“S.B. 2”). See generally State v. Anderson, 143 Ohio St. 3d 173, 2015-

Ohio-2089, ¶ 14. Accordingly, amendments set forth in S.B. 2 and thereafter do not apply to this

case, and this Court must interpret the versions of the statutes in effect at the time of his offense.

        {¶11} Former R.C. 2967.13(A) provided that “[a] prisoner serving a sentence of

imprisonment for a felony for which an indefinite term of imprisonment is imposed becomes
                                                5


eligible for parole at the expiration of his minimum term[.]” When a prisoner was sentenced to

multiple, consecutive indefinite prison terms, the prisoner became eligible for parole “upon the

expiration of the aggregate of the minimum terms of his several sentences[.]” R.C. 2967.25.

Under former R.C. 2929.41(E)(2), however, aggregate minimum terms for consecutive sentences

imposed for felonies other than aggravated murder or murder were generally capped at fifteen

years. Applying this framework to the six consecutive indefinite prison terms to which Mr.

Chojnacki was sentenced, the capped aggregate minimum prison term for purposes of his parole

eligibility on those offenses was fifteen years: Under former R.C. 2967.25, he became eligible

for parole upon the expiration of the aggregate of his minimum terms, which is ten years for each

of six indefinite consecutive terms, for a total of sixty years. This aggregate minimum term was

capped by former R.C. 2929.41(E)(2) at fifteen years.

       {¶12} Mr. Chojnacki’s remaining prison sentence is treated differently, however,

because it is not a sentence to an indefinite term of imprisonment, but to life imprisonment.

Under former R.C. 2967.13(F), a prisoner serving a sentence of life imprisonment for rape

“[became] eligible for parole after serving a term of ten full years’ imprisonment.” Several other

districts have concluded that former R.C. 2929.41(E), however, does not apply to cap an

aggregate life sentence imposed for rape. See McMeans v. Ohio Adult Parole Auth., 10th Dist.

Franklin No. 98AP-42, 1998 WL 767493, *3 (Oct. 27, 1998). See also State v. Wolf, 11th Dist.

Lake Nos. 2017-L-095, 2017-L-096, 2018-Ohio-1331, ¶ 21; State v. Warren, 168 Ohio App. 3d
288, 2006-Ohio-4104, ¶ 30 (8th Dist.); Schrock v. Ohio Adult Parole Auth., 10th Dist. Franklin

No. 05AP-82, 2005-Ohio-3938, ¶ 10; McCleskey v. Adult Parole Auth., 2d Dist. Montgomery

No. 19037, 2002 WL 1121337, *3 (May 31, 2002); State v. Gregory, 8 Ohio App. 3d 184, 186

(1st Dist.1982). This Court agrees with that conclusion. Consequently, the “ten full years’
                                                 6


imprisonment” that Mr. Chojnacki was required to serve before parole eligibility on his life

sentence was not subject to aggregation and capping with his indefinite prison terms on his other

rape convictions.

       {¶13} Mr. Chojnacki was required to serve “ten full years’ imprisonment” of his life

sentence plus the aggregated fifteen-year capped minimum prison term for his other offenses—a

total of twenty-five years—before he was first eligible for parole. The trial court did not err by

reaching this conclusion and, therefore, granting summary judgment to ODRC and denying Mr.

Chojnacki the relief he requested in his complaint for declaratory judgment.

       {¶14} Mr. Chojnacki’s assignment of error is overruled.

                                                III.

       {¶15} Mr. Chojnacki’s assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         7


      Costs taxed to Appellant.




                                             LYNNE S. CALLAHAN
                                             FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

BARRY W. WILFORD, Attorney at Law, for Appellant.

DAVID YOST, Attorney General, and THOMAS E. MADDEN, Assistant Attorney General, for
Appellee.